Citation Nr: 1627526	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO decision that determined that new and material evidence had not been received to reopen a previously denied claim of service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2013 VA Form 9 (substantive appeal), the Veteran requested a hearing in Washington, DC before a Veterans Law Judge (VLJ) of the Board.

In correspondence dated in May 2016, the Veteran stated that he was unable to attend his hearing in Washington, DC.  In a May 2016 telephone call to VA, he stated that he wanted a Board videoconference hearing instead.  In June 2016, the Veteran's representative filed a motion to remand this appeal for a videoconference hearing before a VLJ of the Board. 

The Veteran is entitled to this hearing before the Board adjudicates his appeal. See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




